Citation Nr: 0627313	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.

2. Entitlement to an increased rating for dermatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from October 1974 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As indicated in the March 2005 Board remand, the veteran has 
raised issues of stomach and pain in his side, and a total 
rating based on individual unemployability.  These issues are 
not ripe for consideration by the Board, and are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal was previously before the Board in March 
2005. At that time the issue of an increase for a back 
disability was remanded to obtain a VA medical examination 
including commenting on the degree of functional loss 
produced by pain, weakness, incoordination, and endurance. 

A VA medical examination of the spine was performed in August 
2005. As pointed out by the veteran's representative, while 
the examiner indicated there was pain on motion of the back, 
he stated that there were "no Deluca criteria," and there 
was no mention of the degree of functional loss caused by 
pain on motion.  Despite these later statements, the examiner 
reported that the veteran had exquisite tenderness to minimal 
palpation.  He reported extreme expressions and grunting of 
pain throughout all ranges of motion.  The exclaimer 
interjects other remarks in his report without providing an 
explanation of their significance.  For example, the examiner 
states that the veteran did not break a sweat, despite 
complaints of pain, during the evaluation, and the examiner 
stated that the veteran lifted his head to look at the 
examiner's hand on his feet several times during the 
examination.  The medical significance of these remarks is 
not reported or explained, and may not be inferred by the 
Board.  

More detailed information concerning the degree of functional 
loss, if any, due to pain considering the requirements of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. § 4.40 
(2005), is necessary.  If the examiner feels that there is 
evidence of symptom magnification, then he or she should 
explain their reasons for coming to this conclusion.  

With respect to an increased evaluation for dermatitis, in 
the March 2005 Board remand, it was among the requests that 
unretouched photographs of the veteran's dermatitis 
disability be taken. The November 2005 VA medical examination 
of the skin report indicates that photographs were apparently 
taken and were then forward to the RO. Review of the claims 
folder fails to reveal any new photographs. Photographs of 
the veteran's dermatitis disability that were taken should 
either be located or retaken.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders." In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268 (1998).  

In the June 2006 brief from the veteran's representative, it 
is mentioned that in light of the veteran's cancellation of a 
previous scheduled Travel Board hearing the veteran may be 
desirous of another hearing.  The veteran or his 
representative have not filed a motion to schedule another 
hearing in accord with 38 C.F.R. § 20.702, and the Board will 
not order the RO to contact the veteran to determine if he is 
desires a hearing before a Veterans Law Judge as the 
veteran's representative has requested.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
spine examination to determine the nature 
and extent of his service-connected low 
back strain disability. The examiner 
should accomplish all indicated special 
studies and tests, including range of 
motions studies. The examiner should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present in the spine. To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the low back.  
The examiner should explain the 
significance of findings made during the 
examination. The claims folder should be 
made available to the examiner for use in 
studying the case.

2.  The RO should locate photographs of 
the veteran's dermatitis disability that 
were forward to the RO in September 2005 
from the Charleston VA Medical Center and 
associate them with the claims folder; if 
the previously taken photographs are 
unable to be located, new photographs of 
the veteran's dermatitis disability should 
be taken and associated with the claims 
folder. 

3.  Thereafter, the RO should readjudicate 
the claims in accordance with the above-
stated development and in light of 
revisions in the rating criteria. If the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


